ORDER
The Appellants having filed a PETITION FOR REVIEW on October 22, 1985 and a supporting LETTER BRIEF on November 6, 1985 of the Opinion of the Court of Appeals filed October 2, 1985, 109 Idaho 400, 707 P.2d 511; Therefore, good cause appearing,
IT IS HEREBY ORDERED that the Appellants’ PETITION FOR REVIEW be, and hereby is, GRANTED as to all issues presented on appeal.
IT IS FURTHER ORDERED that Respondent shall file a Brief in response to the Brief filed by Appellants in support of the PETITION FOR REVIEW within twenty-one (21) days from the date of this Order. Appellants shall file any Reply Brief within fourteen (14) days from the date of filing of Respondent’s Brief.
IT IS FURTHER ORDERED that the Court of Appeals Case No. 15831 is CLOSED and Supreme Court Case No. 16338 shall be used on all future filings in this proceeding.